Exhibit 10.1

ATRICURE, INC.

6033 Schumacher Park Drive

West Chester, Ohio 45609

April 17, 2007

Julie A. Piton

3058 Harbor Winds Drive

Suamico, Wisconsin 54173

 

  Re: Amendment of Employment Agreement

Dear Julie:

This letter is to memorialize the agreement between Atricure and you regarding
the amendment of your Employment Agreement, dated as of January 5, 2007, with
Atricure (the “Employment Agreement”).

As we discussed, in connection with the proposed purchase of your current home,
Atricure anticipates entering into a Relocation Services Agreement with
HomeServices Relocation, LLC and Jim Huff Realty substantially in the form
previously provided to you by Atricure (the “HomeServices Agreement”).

In consideration for Atricure’s willingness to enter into the HomeServices
Agreement, and in recognition of the financial benefit that will accrue to you
as a result thereof, Atricure and you agree that, subject to, and immediately
effective upon, the execution and delivery of the HomeServices Agreement, the
Employment Agreement will be deemed amended as follows:

(a) In Section 7(b)(i) (relating to reimbursement of relocation expenses), the
phrase “one-hundred thousand dollars ($100,000)” shall be replaced with the
phrase “seventy-five thousand dollars ($75,000)”;

(b) In Section 7(b)(i), subsection “(D)” (relating to real estate broker’s
commissions) shall be deleted therefrom, and accordingly current subsection
“(E)” shall be re-designated as new subsection “(D)” and current subsection
“(F)” shall be re-designated as new subsection “(E)”;

(c) In Section 7(b)(ii) (relating to Executive’s potential repayment of
relocation expenses), the table therein shall be amended and restated as
follows:



--------------------------------------------------------------------------------

     Percentage to be
repaid to Company  

If the Termination Date occurs any time during the:

  

First Contract Year

   100 %

Second Contract Year

   75 %

Third Contract Year

   50 %

You and we agree that this letter agreement shall not be construed to obligate
Atricure to enter into the HomeServices Agreement, and Atricure reserves the
right hereafter to decline to enter into such agreement. Each of us acknowledges
that the purpose of this letter is to reflect the agreed-upon modifications that
would become effective only in the event of, and subject to, the execution and
delivery of the HomeServices Agreement.

Other than as set forth above, the Employment Agreement would remain unchanged
and in full force and effect.

If the above is satisfactory, kindly sign this letter in the space
provided-below and return it to me.

 

Sincerely, ARTICURE, INC. By:   /s/ David Drachman   David Drachman   President
and CEO

 

Accepted and Agreed: /s/ Julie A. Piton Julie A. Piton